DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 12/18/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 03/26/2021 has been entered.
This Office Action is in response to the Amendment filed on 03/26/2021. 
In the instant Amendment, claims 1, 6-7, 12 and 22 have been amended. Claims 2-3, 5, 8-9, 11, 13, 15 and 20-21 have been cancelled.
Claims 1, 4, 6-7, 10, 12, 14, 16-19 and 22-23 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2014-122910, filed on 06/13/2014.

Response to Amendment/Argument
           Applicant's arguments with respect to independent claims 1, 6, 7 and 12 filed on 03/26/2021, have been considered but are moot in new ground of rejection. The combination of Knibbeler and Kim and Gish discloses all the limitations as cited in amended independent claims 1, 6-7 and 12. See the following rejection.

	Regarding claims 1, 6, 7 and 12, Applicant argues that Knibbeler and Kim do not disclose wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point as cited in amended claims 1, 6-7 and 12. However, Gish [0042], [0045], [0049] disclose mapping an intensity value associated with input video signal over the second dynamic range. Gish Figs. 5A, 7A-B and 11, [0066], [0073] further disclose transfer function or tone mapping can be seen to have two regions separated by a point (i.e. point at intersection between input horizontal axis and output vertical axis), wherein curve region having a toe, which has low brightness values, is a different curvature than a curve region having a shoulder which has high brightness values. The algorithm is consistent for values of points on either side of the point as in Fig. 11. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Knibbeler and Kim, and further incorporate having a curvature of the brightness conversion function on one side of a point .
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 10, 12, 14, 16-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6-7 and 12 recite “wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point.” It is unclear what consistent algorithm mean. The Specification also does not provide further explanation for the claim limitation. Therefore, the scope and bound of the limitation of consistent algorithm of the claim is indefinite. 

	Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 6-7, 10, 12, 14, 16-19 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6-7 and 12 recite “wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point.” However, the Specification does not provide sufficient support for the claim limitation. Therefore, the limitation of consistent algorithm was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claims 4, 10, 14, 16-19 and 22-23 are rejected because they depend on rejected independent claims 1, 7 and 12 as set forth above. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 10, 12, 14, 16-18 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Knibbeler et al. (U.S 2014/0210847) hereinafter Knibbeler, in view of Kim et al. (U.S 2015/0003749 A1) hereinafter Kim, further in view of Gish et al. (U.S. 2013/0148029) hereinafter Gish.
Regarding claim 1, Knibbeler discloses a transmission device comprising: 
circuitry configured to (Knibbeler [0108], [0112]: image processing device 103 comprises processor 203 to apply the dynamic range transform to the received image signal to generate an output image with higher or lower dynamic range):
generates transmission video data 5by applying a predetermined opto-electrical transfer function to input video data (Knibbeler [0095], [0098]: conversion of the video data using transformation for data display can be called tone mapping; [0103]-[0104], [0108], [0135]-[0138]: image processing device 103 receives video data from content provider apparatus 101 and perform data conversion by applying luminance dynamic range transformation; [0315], [0293]-[0294]: OETF which is opto-electrical transfer function can be performed; [0110]-[0111]: the content provider apparatus generates image signal which includes encoded image data and target display reference); and
transmit the transmission video data and region information that includes a single horizontal axis value and a corresponding single vertical axis value of a brightness level on a brightness conversion function which separates a first region of brightness levels in which a first brightness conversion is applied and a second region of brightness levels in which a second brightness conversion is applied (Knibbeler [0029]: control data include data specifying characteristic of the dynamic range transform which are applied; [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0388]: co-encoding the texture image with the metadata; [0184]: a mapping consisting of two linear relationships between input pixel values and output pixel values as illustrated in Fig. 12 can be used; Figs. 12-13 and 18, [0191], [0184], [0187]: mapping between input pixel value and output pixel value of a first region and a second region separated by a knee point of the curve which is a transition point as in [0188], [0192]. The transition point is the point at the intersection between two linear function as in Figs. 12-13, hence, the point has a horizontal axis value and a corresponding vertical axis value of a brightness level that separate first and second linear relationships as in [0184], hence the two linear relationships separate by the knee point or transition point as discussed above corresponds to first and second brightness conversion; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data to other device such as content provider apparatus 101; [0188]: wherein the control data may specify the knee of the curve, i.e. the point of the transition between the two pieces. Hence, the control data is region information which specifies the knee of the curve, which is a single point that has a horizontal axis value and a corresponding vertical axis value of a brightness level between first and second regions, can be transmitted), and
wherein an algorithm of the first brightness conversion is different from an algorithm of the second brightness conversion (Knibbeler Fig. 12; [0184], [0187], [0191]: the mapping having two linear relationships as in Fig. 12 shows mapping between input pixel values and output pixel value, hence the two linear relationships separate by the knee point or transition point as discussed above corresponds to first and second brightness conversion which are different with each other since the two linear relationship are different);
generate a video stream by encoding the transmission video data; insert the region information into a layer of the stream; and transmit the video stream (Knibbeler [0165]: generate encoded video stream; [0217], [0084], [0086], [0103], [0108], [0110], [0390]: image data is encoded by a provider apparatus; [0165], [0307]-[0308], [0052]: generate encoded video stream for transmitting; [0110]-[0111], [0097]: the content provider apparatus generates image signal which includes encoded image data and target display reference).
wherein the region information includes information of a 10plurality of regions of brightness levels in which different algorithms of brightness conversion are applied ([0168]: additional tone mapping can be performed; [0195]: the control data may specify that darker and/or midranges must be rendered in accordance with a given mapping while allowing brighter ranges to be mapped freely by the image processing device. Hence, transmit region information indicating plurality of regions in which different algorithm of brightness conversion (a specific given mapping or a freely mapping) are applied; [0387]: further information, such as information defining the boundary or region to be transformed i.e. region in which brightness conversions are allowed, can be co-encoded, hence transmitted). 
Knibbeler does not explicitly disclose transmit the transmission video data along with region information.
insert the region information into a layer of the video stream; wherein the circuitry is configured to insert an SEI message including the region information into the layer of the video stream.
Kim discloses metadata including high dynamic range information of an image signal can be transmitted along with video data; generate a video stream by encoding the transmission video data; insert the metadata into a layer of the video stream; insert the region information into a layer of the video stream; and transmit the video stream; wherein the circuitry is configured to insert an SEI message including the metadata of dynamic range information and tone mapping into the layer of the video stream (Kim [0006], Fig. 18, images are encoded by an encoder 14 and compressed into a bitstream for transmission; [0010]: metadata including high dynamic range information of image signal, which can include tone mapping as in [0031], can be generated and included in a layer of the bit stream as in [0012]-[0014], [0092]-[0093], [0097]-[0098]; [0003]: transmitting image signal containing high dynamic range information; [0010]-[0014], [0092]: generate an HDR message including metadata information of an image which is included in a reserve area of the packetized image data and bitstream wherein the reserve area includes a supplemental enhancement information SEI data area of a layer of bit stream).
Knibbeler and Kim are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having the region information as the metadata, as disclosed by Knibbeler, and further incorporate transmit the transmission video data along with metadata which indicate dynamic range information, wherein the circuitry is configured to insert an SEI message including the metadata of dynamic range information and tone mapping into the layer of the video stream, as taught by Kim, wherein the metadata include the region information, and wherein the region information includes information of a plurality of (Kim [0009]).
	
	Knibbeler does not explicitly disclose wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point.
	However, Gish discloses wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point (Gish [0042], [0045], [0049]: mapping an intensity value associated with input video signal over the second dynamic range; [0044], [0065], [0075]: non-linear mapping can be used; Figs. 5A, 7A-B and 11, [0066], [0073]: transfer function or tone mapping can be seen to have two regions separated by a point (i.e. point at intersection between input horizontal axis and output vertical axis), wherein curve region having a toe, which has low brightness values, is a different curvature than a curve region having a shoulder which has high brightness values. The algorithm is consistent for values of points on either side of the the point).
Knibbeler and Kim and Gish are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Knibbeler and Kim, and further incorporate having a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point, as taught Gish, to increase computed precision and accuracy in image (Gish [0086]).

Regarding claim 4, Knibbeler and Kim and Gish disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Knibbeler further discloses the circuitry is configured to inserts as the region information, a piece of information specifying the 5predetermined opto-electrical transfer function with which the region of brightness levels in which 20the first brightness conversion is applied and the region of brightness levels in which the second brightness conversion is applied are associated ([0024]: a tone mapping indication representing a tone mapping used to generate the encoded images can be used; [0369]: provide control data specify a specific tone mapping performed; [0109]: receiving target display reference which is information indicative of a dynamic range for which the encoded images are encode; [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0315]: OETF which is opto-electrical transfer function can be performed; [0180]: the control data specifies a mapping for each of multiple areas which is multiple brightness conversions as in Fig. 11, hence the control data is piece of information specifies the predetermined transfer function with which the areas, i.e. regions of brightness lever that conversion are applied; [0352]: the dynamic range transform control data includes data that define transform parameter that must be applied by the dynamic range transform). 


Regarding claim 6, Knibbeler discloses a transmission method (Knibbeler [0059]: a method) comprising:
generating transmission video data 15by applying a predetermined opto-electrical transfer function to input video data (Knibbeler [0095], [0098]: conversion of the video data using transformation for data display can be called tone mapping; [0103]-[0104], [0108], [0135]-[0138]: image processing device 103 receives video data from content provider apparatus 101 and perform data conversion by applying luminance dynamic range transformation; [0315], [0293]-[0294]: OETF which is opto-electrical transfer function can be performed; [0110]-[0111]: the content provider apparatus generates image signal which includes encoded image data and target display reference);
 (Knibbeler  [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0388]: co-encoding the texture image with the metadata; [0184]: a mapping consisting of two linear relationships between input pixel values and output pixel values as illustrated in Fig. 12 can be used; Figs. 12-13 and 18, [0191], [0184], [0187]: mapping between input pixel value and output pixel value of a first region and a second region separated by a knee point of the curve which is a transition point as in [0188], [0192]. The transition point is the point at the intersection between two linear function as in Figs. 12-13, hence, the point has a horizontal axis value and a corresponding vertical axis value of a brightness level that separate first and second linear relationships as in [0184], hence the two linear relationships separate by the knee point or transition point as discussed above corresponds to first and second brightness conversion; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data; [0188]: wherein the control data may specify the knee of the curve, i.e. the point of the transition between the two pieces. Hence, the control data is region information which specifies the knee of the curve, which is a single point that has a horizontal axis value and a corresponding vertical axis value of a brightness level between first and second regions, can be transmitted),
(Knibbeler Fig. 12; [0184], [0187], [0191]: the mapping having two linear relationships as in Fig. 12 shows mapping between input pixel values and output pixel value, hence the two linear relationships separate by the knee point or transition point as discussed above corresponds to first and second brightness conversion which are different with each other since the two linear relationship are different);
generate a video stream by encoding the transmission video data; insert the region information into a layer of a stream; and transmit the video stream (Knibbeler [0165]: generate encoded video stream; [0217], [0084], [0086], [0103], [0108], [0110], [0390]: image data is encoded by a provider apparatus; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data to other device such as content provider apparatus 101).
wherein the region information includes information of a 10plurality of regions of brightness levels in which different algorithms of brightness conversion are applied ([0168]: additional tone mapping can be performed; [0195]: the control data may specify that darker and/or midranges must be rendered in accordance with a given mapping while allowing brighter ranges to be mapped freely by the image processing device. Hence, transmit region information indicating plurality of regions in which different algorithm of brightness conversion (a specific given mapping or a freely mapping) are applied; [0387]: further information, such as information defining the boundary or region to be transformed i.e. region in which brightness conversions are allowed, can be co-encoded, hence transmitted). 

Knibbeler does not explicitly disclose transmit the transmission video data along with region information; 
insert the region information into a layer of the video stream; wherein the circuitry is configured to insert an SEI message including the region information into the layer of the video stream.
However, Kim discloses metadata including high dynamic range information of an image signal can be transmitted along with video data; generate a video stream by encoding the transmission video data; insert the metadata into a layer of the video stream; insert the region information into a layer of the video stream; and transmit the video stream; wherein the circuitry is configured to insert an SEI message including the metadata of dynamic range information and tone mapping into the layer of the video stream (Kim [0006], Fig. 18, images are encoded by an encoder 14 and compressed into a bitstream for transmission; [0010]: metadata including high dynamic range information of image signal, which can include tone mapping as in [0031], can be generated and included in a layer of the bit stream as in [0012]-[0014], [0092]-[0093], [0097]-[0098]; [0003]: transmitting image signal containing high dynamic range information; [0010]-[0014], [0092]: generate an HDR message including metadata information of an image which is included in a reserve area of the packetized image data and bitstream wherein the reserve area includes a supplemental enhancement information SEI data area of a layer of bit stream).
Knibbeler and Kim are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having the region information Knibbeler, and further incorporate transmit the transmission video data along with metadata which indicate dynamic range information, wherein the circuitry is configured to insert an SEI message including the metadata of dynamic range information and tone mapping into the layer of the video stream, as taught by Kim, wherein the metadata include the region information, and wherein the region information includes information of a plurality of regions of brightness levels in which different algorithms of brightness conversion are applied, as taught by Knibbeler, to express the image without a signification increase in bandwidth (Kim [0009]).

	Knibbeler does not explicitly disclose wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point.
	However, Gish discloses wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point (Gish [0042], [0045], [0049]: mapping an intensity value associated with input video signal over the second dynamic range; [0044], [0065], [0075]: non-linear mapping can be used; Figs. 5A, 7A-B and 11, [0066], [0073]: transfer function or tone mapping can be seen to have two regions separated by a point (i.e. point at intersection between input horizontal axis and output vertical axis), wherein curve region having a toe, which has low brightness values, is a different curvature than a curve region having a shoulder which has high brightness values. The algorithm is consistent for values of points on either side of the the point).
Knibbeler and Kim and Gish are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Knibbeler and Kim, and further incorporate having a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point, as taught Gish, to increase computed precision and accuracy in image (Gish [0086]).

Regarding claim 7, Knibbeler discloses a reception device comprising: 
(Knibbeler [0108], [0112]: image processing device 103 comprises processor 203 to apply the dynamic range transform to the received image signal to generate an output image with higher or lower dynamic range):
receive transmission video data, generated by applying a predetermined opto- electrical transfer function to input video data (Knibbeler [0095], [0098]: conversion of the video data using transformation for data display can be called tone mapping; [0103]-[0104], [0108], [0135]-[0138]: image processing device 103 receives video data from content provider apparatus 101 and perform data conversion by applying luminance dynamic range transformation; [0315], [0293]-[0294]: OETF which is opto-electrical transfer function is performed; [0098]-[0100]: the transform of input signal can be performed at the content provider; [0110]-[0111]: the content provider apparatus generates image signal which includes encoded image data and target display reference; [0089]: the image processing device can decode received encoded image signal), and region information that includes a single horizontal axis value and a corresponding single vertical axis value of a brightness level on a brightness conversion function which separates a first region of brightness levels in which a first brightness conversion is applied and a second region of brightness levels in which a second brightness conversion is applied, wherein an algorithm of the first brightness conversion is different from an algorithm of the second brightness conversion (Knibbeler  [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0388]: co-encoding the texture image with the metadata; [0184]: a mapping consisting of two linear relationships between input pixel values and output pixel values as illustrated in Fig. 12 can be used; Figs. 12-13 and 18, [0191], [0184], [0187]: mapping between input pixel value and output pixel value of a first region and a second region separated by a knee point of the curve which is a transition point as in [0188], [0192]. The transition point is the point at the intersection between two linear function as in Figs. 12-13, hence, the point has a horizontal axis value and a corresponding vertical axis value of a brightness level that separate first and second linear relationships as in [0184], hence the two linear relationships separate by the knee point or transition point as discussed above corresponds to first and second brightness conversions which are different with each other since the two linear relationship are different; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data; [0188]: wherein the control data may specify the knee of the curve, i.e. the point of the transition between the two pieces. Hence, the control data is region information which specifies the knee of the curve, which is a single point that has a horizontal axis value and a corresponding vertical axis value of a brightness level between first and second regions, can be transmitted); and 
apply the first brightness conversion and the second brightness conversion to the transmission video data on the basis of the region information to obtain output video data (Knibbeler [0029]: control data include data specifying characteristic of the dynamic range transform which are applied by the image processing device for the specific dynamic range specified as in [0031]; [0178]: the processor 203 of image processing device 103, as in [0285], adapts the dynamic range transform in response to this control data);
the circuitry is configured to receive a video stream generated by encoding the transmission video data; the region information is inserted into a layer of a stream (Knibbeler [0165]: generate encoded video stream; [0217], [0084], [0086], [0103], [0108], [0110], [0390], [0135]-[0138]: image data is encoded by a provider apparatus. The image processing device 103 receives video data from content provider apparatus 101 and perform data conversion by applying luminance dynamic range transformation; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data to other device such as content provider apparatus 101).
the region information includes information of a 10plurality of regions of brightness levels in which different algorithms of brightness conversion are applied ([0168]: additional tone mapping can be performed; [0195]: the control data may specify that darker and/or midranges must be rendered in accordance with a given mapping while allowing brighter ranges to be mapped freely by the image processing device. Hence, transmit region information indicating plurality of regions in which different algorithm of brightness conversion (a specific given mapping or a freely mapping) are applied; [0387]: further information, such as information defining the boundary or region to be transformed i.e. region in which brightness conversions are allowed, can be co-encoded, hence transmitted). 
Knibbeler does not explicitly disclose receive the transmission video data along with region information; the region information is inserted into a layer of the video stream; an SEI message including the region information is inserted into the layer of the video stream.
However, Kim discloses metadata including high dynamic range information of an image signal can be transmitted along with video data for receiving, the region information is inserted into a layer of the video stream; an SEI message including the metadata of dynamic range information and tone mapping is inserted into the layer of the video stream (Kim [0006], Fig. 18, images are encoded by an encoder 14 and compressed into a bitstream for transmission; [0010]: metadata including high dynamic range information of image signal, which can include tone mapping as in [0031], can be generated and included in a layer of the bit stream as in [0012]-[0014], [0092]-[0093], [0097]-[0098]; [0003]: transmitting image signal containing high dynamic range information; [0010]-[0014], [0092]: generate an HDR message including metadata information of an image which is included in a reserve area of the packetized image data and bitstream wherein the reserve area includes a supplemental enhancement information SEI data area of a layer of bit stream).
Knibbeler and Kim are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having the region information as the metadata, as disclosed by Knibbeler, and further incorporate transmit and receive the transmission video data along with metadata which indicate dynamic range information, wherein the inserting the region information into the layer of the video stream includes inserting an SEI message including the metadata of dynamic range information and tone mapping into the layer of the video stream, as taught by Kim, wherein the metadata include the region information, and the region information includes information of a 10plurality of regions of brightness levels in which different algorithms of brightness conversion are applied as taught by Knibbeler, to express the image without a signification increase in bandwidth (Kim [0009]).
	Knibbeler does not explicitly disclose wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point.
	However, Gish discloses wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point (Gish [0042], [0045], [0049]: mapping an intensity value associated with input video signal over the second dynamic range; [0044], [0065], [0075]: non-linear mapping can be used; Figs. 5A, 7A-B and 11, [0066], [0073]: transfer function or tone mapping can be seen to have two regions separated by a point (i.e. point at intersection between input horizontal axis and output vertical axis), wherein curve region having a toe, which has low brightness values, is a different curvature than a curve region having a shoulder which has high brightness values. The algorithm is consistent for values of points on either side of the point).
Knibbeler and Kim and Gish are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Knibbeler and Kim, and further incorporate having a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical  Gish, to increase computed precision and accuracy in image (Gish [0086]).


20 Regarding claim 10, Knibbeler and Kim and Gish disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
Knibbeler further discloses wherein 5a piece of information specifying the predetermined opto-electrical transfer function with which the region of brightness levels in which the first brightness conversion is applied and the region of brightness levels in which the second brightness conversion is applied are associated is inserted as the region information ([0024]: a tone mapping indication representing a tone mapping used to generate the encoded images can be used; [0369]: provide control data specify a specific tone mapping performed; [0109]: receiving target display reference which is information indicative of a dynamic range for which the encoded images are encode; [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0180]: the control data specifies a mapping for each of multiple areas which is multiple brightness conversions as in Fig. 11, hence the control data is piece of information specifies the predetermined transfer function with which the areas, i.e. regions of brightness lever that conversion are applied; [0315]: OETF which is opto-electrical transfer function can be performed, [0352]: the dynamic range transform control data includes data that define transform parameter that must be applied by the dynamic range transform).

15 Regarding claim 12, Knibbeler discloses a reception method comprising: 
receive transmission video data, generated by applying a predetermined opto- electrical transfer function to input video data (Knibbeler [0095], [0098]: conversion of the video data using transformation for data display can be called tone mapping; [0103]-[0104], [0108], [0135]-[0138]: image processing device 103 receives video data from content provider apparatus 101 and perform data conversion by applying luminance dynamic range transformation; [0315], [0293]-[0294]: OETF which is opto-electrical transfer function is performed; [0098]-[0100]: the transform of input signal can be performed at the content provider; [0110]-[0111]: the content provider apparatus generates image signal which includes encoded image data and target display reference; [0089]: the image processing device can decode received encoded image signal), and region information that includes a single horizontal axis value and a corresponding single vertical axis value of a brightness level on a brightness conversion function which separates a first region of brightness levels in which a first brightness conversion is applied and a second region of brightness levels in which a second brightness conversion is applied, wherein an algorithm of the first brightness conversion is different from an algorithm of the second brightness conversion (Knibbeler  [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0388]: co-encoding the texture image with the metadata; [0184]: a mapping consisting of two linear relationships between input pixel values and output pixel values as illustrated in Fig. 12 can be used; Figs. 12-13 and 18, [0191], [0184], [0187]: mapping between input pixel value and output pixel value of a first region and a second region separated by a knee point of the curve which is a transition point as in [0188], [0192]. The transition point is the point at the intersection between two linear function as in Figs. 12-13, hence, the point has a horizontal axis value and a corresponding vertical axis value of a brightness level that separate first and second linear relationships as in [0184], hence the two linear relationships separate by the knee point or transition point as discussed above corresponds to first and second brightness conversions which are different with each other since the two linear relationship are different; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data; [0188]: wherein the control data may specify the knee of the curve, i.e. the point of the transition between the two pieces. Hence, the control data is region information which specifies the knee of the curve, which is a single point that has a horizontal axis value and a corresponding vertical axis value of a brightness level between first and second regions, can be transmitted); and 
apply the first brightness conversion and the second brightness conversion to the transmission video data on the basis of the region information to obtain output video data (Knibbeler [0029]: control data include data specifying characteristic of the dynamic range transform which are applied by the image processing device for the specific dynamic range specified as in [0031]; [0178]: the processor 203 of image processing device 103, as in [0285], adapts the dynamic range transform in response to this control data);
(Knibbeler [0165]: generate encoded video stream; [0217], [0084], [0086], [0103], [0108], [0110], [0390], [0135]-[0138]: image data is encoded by a provider apparatus. The image processing device 103 receives video data from content provider apparatus 101 and perform data conversion by applying luminance dynamic range transformation; [0377]: the image processing device 103 comprises a transmitter for transmitting dynamic range control data to other device such as content provider apparatus 101).
the region information includes information of a 10plurality of regions of brightness levels in which different algorithms of brightness conversion are applied ([0168]: additional tone mapping can be performed; [0195]: the control data may specify that darker and/or midranges must be rendered in accordance with a given mapping while allowing brighter ranges to be mapped freely by the image processing device. Hence, transmit region information indicating plurality of regions in which different algorithm of brightness conversion (a specific given mapping or a freely mapping) are applied; [0387]: further information, such as information defining the boundary or region to be transformed i.e. region in which brightness conversions are allowed, can be co-encoded, hence transmitted). 
Knibbeler does not explicitly disclose receive the transmission video data along with region information, the region information is inserted into a layer of the video stream; an SEI message including the region information is inserted into the layer of the video stream.
However, Kim discloses metadata including high dynamic range information of an image signal can be transmitted along with video data for receiving, the region information is inserted (Kim [0006], Fig. 18, images are encoded by an encoder 14 and compressed into a bitstream for transmission; [0010]: metadata including high dynamic range information of image signal, which can include tone mapping as in [0031], can be generated and included in a layer of the bit stream as in [0012]-[0014], [0092]-[0093], [0097]-[0098]; [0003]: transmitting image signal containing high dynamic range information; [0010]-[0014], [0092]: generate an HDR message including metadata information of an image which is included in a reserve area of the packetized image data and bitstream wherein the reserve area includes a supplemental enhancement information SEI data area of a layer of bit stream).
Knibbeler and Kim are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having the region information as the metadata, as disclosed by Knibbeler, and further incorporate transmit and receive the transmission video data along with metadata which indicate dynamic range information, wherein the inserting the region information into the layer of the video stream includes inserting an SEI message including the metadata of dynamic range information and tone mapping into the layer of the video stream, as taught by Kim, wherein the metadata include the region information and the region information includes information of a 10plurality of regions of brightness levels in which different algorithms of brightness conversion are applied, as taught by Knibbeler, to express the image without a signification increase in bandwidth (Kim [0009]).
	
	Knibbeler does not explicitly disclose wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point.
	However, Gish discloses wherein a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point (Gish [0042], [0045], [0049]: mapping an intensity value associated with input video signal over the second dynamic range; [0044], [0065], [0075]: non-linear mapping can be used; Figs. 5A, 7A-B and 11, [0066], [0073]: transfer function or tone mapping can be seen to have two regions separated by a point (i.e. point at intersection between input horizontal axis and output vertical axis), wherein curve region having a toe, which has low brightness values, is a different curvature than a curve region having a shoulder which has high brightness values. The algorithm is consistent for values of points on either side of the point).
Knibbeler and Kim and Gish are analogous art because they are from the same field of endeavor of image mapping.
Knibbeler and Kim, and further incorporate having a curvature of the brightness conversion function on one side of a point defined by the single horizontal axis value and the corresponding single vertical axis value is different from a curvature of the brightness conversion function on another side of the point, wherein the algorithm of the first brightness conversion is consistent for all values on the one side of the point defined by the single horizontal axis value and the algorithm of the second brightness conversion is consistent for all values on the other side of the point, as taught Gish, to increase computed precision and accuracy in image (Gish [0086]).


Regarding claim 14, Knibbeler and Kim and Gish disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Knibbeler further discloses wherein the region information indicates the region of brightness levels in which the first brightness5Application No. 15/308,155 Reply to Office Action of January 2, 2019conversion performed by a reception device depends on a capability of a display of the reception device and the region of brightness levels in which the second brightness conversion performed by the reception device does not depend on ([0202]-[0203]: perform dynamic range transform appropriate for the specific end-user display while taking into account the display characteristics of the display. Generating output signal that is associated with a given maximum luminance/brightness value, which is intended for rendering on a display with that maximum luminance value; [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0195]: the control data may specify that darker and/or midranges must be rendered in accordance with a given mapping while allowing brighter ranges to be mapped freely by the image processing device. Hence, the control data indicates the region of brightness level in which first brightness conversion depends on capability of display as in [0202]-[0203], and second region of brightness level which is freely mapped or brightness conversion does not have to depend on the capability of the display).


Regarding claim 16, Knibbeler and Kim and Gish disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
Knibbeler further discloses wherein the algorithm of the first region of brightness levels in which the first brightness5Application No. 15/308,155 Reply to Office Action of January 2, 2019conversion is performed by a reception device depends on a capability of a display of the reception device and the algorithm of the second region of brightness levels in which the second brightness conversion is performed by the reception device does not depend on ([0202]-[0203]: perform dynamic range transform appropriate for the specific end-user display while taking into account the display characteristics of the display. Generating output signal what is associated with a given maximum luminance/ brightness value, which is intended for rendering on a display with that maximum luminance value; [0182], [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0195]: the control data may specify that darker and/or midranges must be rendered in accordance with a given mapping while allowing brighter ranges to be mapped freely by the image processing device. Hence, the control data indicates the region of brightness level in which first brightness conversion depends on capability of display as in [0202]-[0203], and second region of brightness level which is freely mapped or brightness conversion does not have to depend on the capability of the display).


Regarding claims 17 and 18, Knibbeler and Kim and Gish disclose all the limitations of claims 7 and 12, respectively, and are analyzed as previously discussed with respect to that claim.
Knibbeler further discloses herein the circuitry is configured to apply an electro-optical transfer function corresponding to the predetermined opto-electrical transfer function to the transmission video data to obtain the output video data (Knibbeler [0343], [0350]: provide control data which define boundaries within which the dynamic range transform/tone mapping may be freely adapted and boundaries between the mappings with the specific mappings being predetermined and specified; [0103], [0108], [0135]-[0138]: receiving video data and perform data conversion by applying luminance dynamic range transformation; [0315], [0293]-[0294]: OETF which is opto-electrical transfer function can be performed; [0111], [0116], [0136], [0286], [0274]: electro optical transfer function is used which is reversed and corresponding to opto-electrical transfer function).

Regarding claim 23, Knibbeler and Kim and Gish disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Knibbeler further disclose wherein brightness conversion function is the predetermined opto-electrical transfer function (Knibbeler [0315], [0293]-[0294]: OETF which is opto-electrical transfer function can be performed).

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Knibbeler et al. (U.S 2014/0210847) hereinafter Knibbeler, in view of Kim et al. (U.S 2015/0003749 A1) hereinafter Kim, in view of Gish et al. (U.S. 2013/0148029) hereinafter Gish, further in view of Unkel et al. (U.S. 2012/0026157) hereinafter Unkel.
Regarding claim 19, Knibbeler and Kim and Gish disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Knibbeler and Kim do not explicitly disclose wherein the circuitry is configured to transmit the region information using an Info Frame via HDMI.
However, Knibberler discloses HDMI interface (Knibbeler [0288], [0307], [0390]: HDMI interface can be used for communication).
Furthermore, Unkel discloses metadata using an Info Frame via HDMI (Unkel [0066]: metadata might take the form of HDMI Info Frame).
Knibbeler and Kim and Gish and Unkel are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having the region information as the metadata, as disclosed by Knibbeler and Kim and Gish as dicussed in claim 1, and Unkel, to convey image data (the circuitry is configured to transmit the region information using an Info Frame via HDMI [0066]).

Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Knibbeler et al. (U.S 2014/0210847) hereinafter Knibbeler, in view of Kim et al. (U.S 2015/0003749 A1) hereinafter Kim, further in view of Gish et al. (U.S. 2013/0148029) hereinafter Gish, further in view of Shibano et al. (U.S. 2006/0164524) hereinafter Shibano.
Regarding claim 22, Knibbeler and Kim and Gish disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Knibbeler does not explicitly disclose the curvature of the brightness conversion function on the one side is zero and constant.
However, Shibano discloses the curvature of the brightness conversion function on the one side is zero and constant (Shibano Figs. 4-5, 12, [0013]-[0015], [0089], [0091], [0092]: graphs showing the relation between output brightness level as a function of input brightness level wherein there is a portion having zero values as in Figs. 4-5, 12 and Equation 2, hence can be interpreted as a brightness conversion function having one side of a point is zero and constant).
Knibbeler and Kim and Gish and Shibano are analogous art because they are from the same field of endeavor of image mapping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Knibbeler and Kim and Gish, and further incorporate having the curvature of the brightness conversion  Shibano, to improve contrast of image to produce natural-looking image (Shibano [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486